Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-17 allowed.
The following is an examiner’s statement of reasons for allowance: 
prior art fails to anticipate and/or obviate limitations mentioned in newly amended claim(s) 2 and 6.  Case in point, newly amended claim 1 teaches an array substrate wherein “…at least one electrode; at least one first capacitance forming portion disposed to overlap the at least one electrode via an insulator; at least one electrode connecting portion connected to the at least one electrode and disposed between the at least one electrode and the at least one first capacitance forming portion to overlap the at least one electrode and the at least one first capacitance forming portion via insulators, respectively; at least one second capacitance forming portion connected to the at least one first capacitance forming portion and disposed between the at least one electrode and the at least one electrode connecting portion to overlap the at least one electrode and the at least one electrode connecting portion via insulators, respectively…”

These limitations, in combination with the other limitations mentioned in claim 2 and 6, teaches a semiconductor device novel in the art.  Dependent claims are allowed based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/Primary Examiner, Art Unit 2894